  Case 17-37224         Doc 48     Filed 02/20/19 Entered 02/20/19 09:11:20              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-37224
         BONNIE M BURRELL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/15/2017.

         2) The plan was confirmed on 03/22/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/09/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/17/2019.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-37224        Doc 48      Filed 02/20/19 Entered 02/20/19 09:11:20                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $3,433.65
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $3,433.65


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,369.64
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $155.89
    Other                                                                  $46.76
TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,572.29

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                 Unsecured           0.00           NA              NA            0.00       0.00
AD ASTRA RECOVERY SERVICE      Unsecured      1,290.00            NA              NA            0.00       0.00
AMERICASH LOANS LLC            Unsecured         800.00           NA              NA            0.00       0.00
CAPITAL ASSET RECOVERY         Secured        8,400.00     14,038.51        15,136.00        251.72     609.64
CAPITAL ASSET RECOVERY         Unsecured      8,736.00            NA              NA            0.00       0.00
CAPITAL ONE                    Unsecured         657.00           NA              NA            0.00       0.00
CHASE BANK USA                 Unsecured         600.00           NA              NA            0.00       0.00
CHECK INTO CASH INC            Unsecured         628.07           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      1,000.00       3,788.54        3,788.54           0.00       0.00
COTTONWOOD FINANCIAL TEXAS LL Unsecured          287.89        287.89          287.89           0.00       0.00
CREST FINANCIAL                Unsecured      3,734.84       5,734.84        5,734.84           0.00       0.00
CREST FINANCIAL                Secured              NA            NA              NA            0.00       0.00
FIRST PREMIER BANK             Unsecured         335.73           NA              NA            0.00       0.00
Hillcrest Davidson & A         Unsecured         652.00           NA              NA            0.00       0.00
JONES LEE                      Unsecured      3,600.00            NA              NA            0.00       0.00
Mabt/Contfin                   Unsecured         493.00           NA              NA            0.00       0.00
NAR INC                        Unsecured            NA       5,734.84            0.00           0.00       0.00
PAYDAY LOAN STORE OF IL INC    Unsecured      1,000.00         999.07          999.07           0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      1,400.00       3,244.57        3,244.57           0.00       0.00
PRESTIGE FINANCIAL SVC         Unsecured     12,389.00     22,712.78        22,712.78           0.00       0.00
PRESTIGE FINANCIAL SVC         Secured              NA            NA              NA            0.00       0.00
SOCIAL SECURITY ADMIN          Unsecured      4,600.00       4,596.00        4,596.00           0.00       0.00
SPEEDYRAPID CASH               Unsecured           0.00      1,290.48        1,290.48           0.00       0.00
SPRINT NEXTEL                  Unsecured      1,826.00       2,363.46        2,363.46           0.00       0.00
TURNER ACCEPTANCE CORP         Unsecured           0.00           NA              NA            0.00       0.00
US BANK                        Unsecured         800.00           NA              NA            0.00       0.00
WOW INTERNET & CABLE           Unsecured         400.00           NA              NA            0.00       0.00
ZOCA LOANS                     Unsecured         700.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-37224         Doc 48      Filed 02/20/19 Entered 02/20/19 09:11:20                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $15,136.00            $251.72           $609.64
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $15,136.00            $251.72           $609.64

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $45,017.63                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,572.29
         Disbursements to Creditors                               $861.36

TOTAL DISBURSEMENTS :                                                                        $3,433.65


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
